Citation Nr: 1028930	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  04-36 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a left knee disability, to 
include as secondary to service-connected residuals of a left 
foot fracture and/or bilateral shin splints.  

2.  Entitlement to service connection for sleep apnea, claimed as 
due to service-connected obstructive lung disease (OLD).  

3.  Entitlement to a rating in excess of 60 percent for OLD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1986 to March 1992.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from October 2003 and 
November 2004 rating decisions by the Houston, Texas Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 2010, a 
Videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
During the hearing the Veteran was granted an additional 60-day 
abeyance period for the submission of additional evidence.  That 
period of time has lapsed, and no additional evidence was 
received.  

Although the RO implicitly reopened the Veteran's claim of 
entitlement to service connection for a left knee disability by 
deciding it on its merits in the August 2004 statement of the 
case, the question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the issue accordingly.  

The matter of service connection for a left knee 
disability based on de novo review is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any action 
on his part is required.  



FINDINGS OF FACT

1.  An unappealed July 2001 rating decision denied service 
connection for a left knee disability based essentially on a 
finding that such disability was unrelated to the Veteran's 
service.  

2.  Evidence received since the July 2001 rating decision 
includes an August 2003 medical opinion that relates the 
Veteran's left knee disability to an injury in service; relates 
to an unestablished fact necessary to substantiate the claim of 
service connection for a left knee disability; and raises a 
reasonable probability of substantiating the claim.  

3.  The preponderance of the evidence is against a finding that 
the Veteran's sleep apnea is related to (caused or aggravated by) 
his service-connected obstructive lung disease.  

4.  At the April 2010 Videoconference hearing, prior to the 
promulgation of a decision on the appeal in the matter, the 
Veteran indicated that he wished to withdraw his appeal seeking 
an increased rating for obstructive lung disease; there is no 
question of fact or law remaining before the Board in this 
matter.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of 
service connection for a left knee disability may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  

2.  Service connection for sleep apnea, including as secondary to 
service-connected obstructive lung disease, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2009).  

3.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of the rating for the Veteran's obstructive lung disease.  
38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the Veteran's new and material claim for a left knee 
disability, inasmuch as this decision grants that portion of the 
claim that is being addressed, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice is 
harmless.  

Regarding the Veteran's increased rating claim, given the 
Veteran's expressed intent to withdraw his appeal of the rating 
assigned for his OLD, further discussion of the impact of the 
VCAA on such claim is not necessary.  
Regarding the claim of service connection for sleep apnea, the 
Veteran was advised of VA's duties to notify and assist in the 
development of his claim.  A January 2007 letter explained the 
evidence necessary to substantiate a claim of secondary service 
connection, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  The letter also 
informed the Veteran of disability rating and effective date 
criteria.  The Veteran has had ample opportunity to 
respond/supplement the record; it is not alleged that notice in 
this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The RO arranged 
for VA examinations in February 2007 and December 2009.  The 
Board finds that the examination reports cumulatively provide 
sufficient information and are adequate to address the matters at 
hand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must 
provide an examination that is adequate for rating purposes).  
The Veteran has not identified any pertinent evidence regarding 
his sleep apnea claim that remains outstanding.  VA's duty to 
assist in the matter addressed on the merits is met.  

B.	Legal Criteria, Factual Background, and Analysis

Left Knee Disability

A July 2001 rating decision denied the Veteran's claim of service 
connection for a left knee disability.  He was notified of the 
decision and did not (timely) appeal it; hence, it is final based 
on the evidence then of record.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Evidence of record in July 2001 included STRs showing that in a 
May 1986 service Prescreening Form, the Veteran reported he had 
received treatment for "left leg stretch ligament".  A May 1990 
STR noted the Veteran's complaints of intermittent bilateral knee 
pain for two months; his gait was antalgic; ligamentous 
structures were intact; joint lines were clear; there was no 
edema, effusion, or crepitus; and bilateral infrapatellar tendon 
was painful to palpation; the diagnosis was chronic knee pain.  
January 1991 STRs note the Veteran's one week complaints of (off 
and on) bilateral knee pain; he denied trauma; the diagnosis was 
patella tracking syndrome.  

Postservice treatment records included June 1992 VA X-rays that 
found bilateral minimal narrowing of the knees.  March 1993 VA X-
rays found no soft tissue, bone, or abnormality, bilaterally.  

Evidence received since the July 2001 rating decision includes a 
September 2001 report of left knee MRI that found: small joint 
effusion; mild tendinosis of the infrapatellar tendon; anterior 
and posterior cruciate ligaments within normal limits; mild 
nonspecific tenosynovitis and tendinosis along the medial and 
lateral collateral ligaments with slight laxity along the medial 
collateral ligament with no tear; Grade I chondromalacia along 
the joint margin of the patella, suggesting excessive lateral 
pressure syndrome; beginning of mild hypertrophic degenerative 
joint disease of the knee joint; mild degenerative and myxoid 
changes of the lateral and medial meniscus; and a Baker's cyst in 
the medial popliteal fossa.  

An August 2003 letter from Dr. Q. Y. notes that the Veteran has 
been under his care for three years and that he suffers from a 
left knee injury that started during his military career, in May 
1990.  Treatment had included physical therapy, pain medication, 
and steroids.  

The Board finds that the evidence received since the July 2001 
rating decision is new and material because it was not before 
agency decision-makers at that time, and directly addresses the 
unestablished fact necessary to substantiate the claim.  
Specifically, the claim was denied in July 2001 based essentially 
on a finding that there was no competent (medical) evidence 
relating the Veteran's left knee disability to his service.  
Treatment records received since the July 2001 rating decision 
include an August 2003 private record that relates the Veteran's 
left knee disability to an injury in service.  When taken at face 
value, as is required when determining solely whether to reopen a 
previously denied claim, the additional evidence received is 
competent evidence that relates positively to the matter of a 
nexus between the Veteran's current left knee disability and his 
service, and raises a reasonable possibility of substantiating 
the claim.  Thus, the additional evidence received is new and 
material and is sufficient to reopen the claim of entitlement to 
service connection for a left knee disability.  

Sleep Apnea

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 U.S.C.A. § 3.303.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Briefly, the threshold legal requirements for a 
successful secondary service connection claim are: (1) Evidence 
of a current disability for which secondary service connection is 
sought; (2) a disability which is service connected; and (3) 
competent evidence of a nexus between the two.  

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

It is neither shown by the record, nor alleged, that the Veteran 
has sleep apnea that is directly related to his active duty 
service; the instant claim is strictly one of secondary service 
connection.  The Veteran contends that he has sleep apnea 
secondary to his service-connected OLD.  

As noted above, OLD is service connected is established for.  The 
Veteran's medical records show he has sleep apnea; a February 
2003 private treatment record from Dr. N. A. F. notes that sleep 
studies on the Veteran were compatible with mild obstructive 
sleep apnea.  A March 2003 VA treatment record noted that 
obstructive sleep apnea was diagnosed on December 2002 at 
Memorial Herman Hospital.  A November 2003 treatment record from 
The Sleep Center noted that frequent arousals are related to 
respiratory events.  A December 2003 private medical letter from 
Dr. Q. F. indicates that he has been treating the Veteran for 
over three years, and that the Veteran suffers from severe 
obstructive sleep apnea, which, in his opinion "is more than 
likely a direct result of his chronic obstructive pulmonary 
disease. . ."  

On March 2004 VA examination (for OLD), the examiner opined that 
the Veteran's obstructive sleep apnea is probably related to his 
obesity, which was also a cause of pulmonary restriction.  

In a September 2006 private medical letter from Dr. L. D., it was 
noted that obstructive sleep apnea was diagnosed on March 2003.  
She opined that the Veteran's sleep apnea "is more likely than 
not caused or aggravated by his service connected chronic 
obstructive pulmonary disease. . ."

On February 2007 VA examination, the examiner noted that the 
Veteran's claims file was not available at time of the 
evaluation, but noted that VA treatment records and VA treatment 
records were available for review.  The examiner reviewed the 
September 2006 opinion by Dr. L. D., and noted that no rationale 
was provided for the opinion.  The examiner also reviewed 
excerpts from the American College of Respiratory and Critical 
Care Medicine which considers chronic obstructive pulmonary 
disease and sleep apnea as two separate entities, neither causing 
the other.  The examiner also contacted a VA hospital employee 
who did not think that the two entities are related causally.  
Based on the above, the examiner opined that it was "less likely 
related sleep apnea and chronic obstructive pulmonary disease."  
Attached to the examination report is medical treatise evidence 
by Dr. J. A. M. from the American College of Respiratory and 
Critical Care Medicine (noted above) that states that when 
chronic obstructive pulmonary disease and sleep apnea occur in 
the same individual, they occur on the basis of chance and do not 
represent a common pathophysiologic link.  The treatise evidence 
also cited to a Sleep Heart Health Study that shows when chronic 
obstructive pulmonary disease and sleep apnea coexist, it is the 
result of chance alone.  

On December 2009 VA examination, it was noted that the Veteran 
had obstructive sleep apnea diagnosed in December 2002.  After 
physical examination of the Veteran and performing X-rays and CT 
scans, the examiner also consulted medical texts which showed 
that the definite risk factors for obstructive sleep apnea were: 
(1) obesity; (2) crainiofacial abnormalities; and (3) upper 
airway soft tissue abnormalities.  The potential risk factors for 
obstructive sleep apnea are: (1) loud snoring; (2) heredity; (3) 
smoking; (4) nasal congestion; (5) diabetes; (6) congestive heart 
failure; (7) previous tonsillectomy; and (8) chronic renal 
failure.  It was noted that the texts consulted did not neither 
of the texts did not list chronic obstructive pulmonary disease 
as a cause or etiology of obstructive sleep apnea.  The examiner 
also noted the September 2006 opinion by Dr. L. D., and noted 
that there was no rationale provided for the opinion.  The 
examiner opined that chronic obstructive pulmonary disease and 
obstructive sleep apnea coexist in the Veteran.  However, he was 
unable to concoct a rationale of how chronic obstructive 
pulmonary disease aggravates obstructive sleep apnea.  He opined 
that he was "unable to make further statements about 
aggr[a]vation without resorting to speculation and conjecture."  

In a December 2009 addendum to the earlier December 2009 
examination, the examiner indicated that chronic obstructive 
pulmonary disease is usually associated with obstruction, and 
sleep apnea is usually associated with restriction.  In his 
opinion, the Veteran has both chronic obstructive pulmonary 
disease and sleep apnea, also termed "overlap syndrome."  
According to medical sources consulted by the examiner, chronic 
obstructive pulmonary disease is not listed as a cause of sleep 
apnea, and he was unable to state anything else without resort to 
speculation.  

The Board finds that service connection for sleep apnea is not 
warranted.  Although there is a diagnosis of sleep apnea, the 
most probative medical evidence of record establishes that such 
was not caused by or aggravated by the Veteran's service-
connected OLD.  The February 2007 VA examiner opined that it was 
less likely that sleep apnea was related to chronic obstructive 
pulmonary disease.  He noted that he had reviewed the Veteran's 
VA treatment records and private treatment records, and referred 
to supporting treatise evidence (regarding a causal relationship 
between chronic obstructive pulmonary disease and sleep apnea).  
Therefore, the opinion is probative evidence in this matter.  The 
December 2009 VA examiner opined that he was unable to concoct a 
rationale of how chronic obstructive pulmonary disease aggravates 
obstructive sleep apnea.  The opinion is by a medical 
professional (allopathic and osteopathic physician) who is 
competent to offer an opinion in the matter, and refers to 
supporting (medical) treatise evidence (showing risk factors for 
sleep apnea, and that chronic obstructive pulmonary disease is 
not a known risk factor for sleep apnea), and reviewed the 
Veteran's STRs and postservice medical treatment records.  
Therefore, it is also probative evidence in this matter.  The 
Board finds that the procurable and assembled data were fully 
considered, as reflected by references to medical treatise 
evidence, examination of the Veteran, and review of the Veteran's 
treatment records.  See Jones v. Shinseki, No. 07-3060, 2010 WL 
1131917 (Vet. App. Mar. 25, 2010).  For the foregoing reasons, 
the Board finds the opinion adequate for adjudicative purposes.  

The objective (medical) evidence in support of the Veteran's 
contention that his sleep apnea is related to his service-
connected OLD is the December 2003 opinion by Dr. Q. F. and the 
September 2006 opinion by Dr. L. D.  The Board finds that the 
opinion by Dr. Q. F. that the Veteran's obstructive sleep apnea 
is more than likely a result of his chronic obstructive pulmonary 
disease of lesser probative value as it is not shown he reviewed 
(or had access to) the complete record; the opinion is not 
supported by detailed findings;  and he does not discuss 
alternative theories or the known risk factors for sleep apnea.  
See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Dr. D. L. D.'s 
opinion amounts to a mere conclusory statement, as it is 
unaccompanied by an explanation of rationale.  Therefore it is 
lacking in probative value.  See Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007) ("a mere conclusion by a medical [professional] 
is insufficient to allow the Board to make an informed decision 
as to what weight to assign to the [medical professional's] 
opinion.").  The only other support for the Veteran's contention 
that his sleep apnea is related to his service-connected OLD is 
in his statement of his belief that there is such a relationship.  
See April 2010 Videoconference hearing transcript.  However, the 
Veteran's own statements relating his sleep apnea to his service-
connected OLD are not competent evidence.  He is a layperson, and 
the etiology of sleep apnea is a complex medical question 
requiring medical expertise, and is beyond resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against this claim; accordingly, it must be 
denied.  

Rating for Obstructive Lung Disease

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  

At the April 2010 hearing, the Veteran stated that he wished to 
withdraw his appeal, as he is satisfied with the rating for his 
OLD granted by the RO (in a December 2009 rating decision).  
Hence, there is no allegation of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in the matter, and the 
appeal must be dismissed.  


ORDER

The appeal to reopen a claim of service connection for a left 
knee disability is granted.  

Service connection for sleep apnea, claimed as secondary to 
service-connected obstructive lung disease, is denied.  

The appeal seeking an increased rating for obstructive lung 
disease is dismissed.  


REMAND

Progressing to de novo review, the Board finds that further 
development of the record is necessary to comply with VA's duty 
to assist the Veteran in the development of the facts pertinent 
to his claim of service connection for left knee disability.  See 
38 C.F.R. § 3.159.  

Review of the claims file found that pertinent (and perhaps 
critical) evidence remains outstanding.  Specifically, a June 
2005 VA treatment record notes that the Veteran was involved in a 
motor vehicle accident approximately four years ago (in 2001).  
On April 2005 VA examination, he reported that he was involved in 
a motor vehicle accident in 2000, and that it was related to his 
upper extremity (denying any injury to his left knee).  In 
addition, August 2005 VA treatment records note the Veteran 
underwent left knee arthroscopy for medial meniscus tear 
confirmed on MRI completed at outside hospital.  The MRI cited to 
is not associated with the Veteran's claims file.  Such records 
are likely to include information regarding the Veteran's left 
knee disability; are essential for a clear disability picture of 
the left knee disability; and must be secured.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), 
where evidence (to include releases for evidence) 
requested in connection with an original or reopened claim 
is not furnished within one year of the request, the claim 
is to be considered abandoned.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter to the 
Veteran asking him to identify all providers 
of evaluation and/or treatment he has 
received for his left knee disability (those 
not already of record), and to provide 
releases for records of any private treatment 
or evaluation providers, specifically 
including releases for complete records of 
all evaluation and treatment he received 
related to the 2000/2001 automobile accident 
and the 2005 MRI report.  The RO should 
secure copies of the complete records of such 
evaluation or treatment from all providers 
identified (to specifically include records 
associated with the 2000/2001 automobile 
accident and the 2005 MRI report).  If any 
provider does not respond, the Veteran should 
be so advised, and reminded that ultimately 
it is his responsibility to ensure that any 
private records are received.  

2.  The RO should arrange for any further 
development (e.g., medical opinion) suggested 
in the matter of service connection for a 
left knee disability by the results of the 
development sought above.  Then the RO should 
readjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity.  The case should then be 
returned to the Board, if in order, for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


